Citation Nr: 0415401	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  93-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, in which an 
increased evaluation for lumbosacral strain was denied.

The Board last remanded this matter in October 2001.  The 
requested development has been accomplished and the matter 
has been returned to the Board for further appellate review.  


FINDING OF FACT

The veteran's lumbosacral strain has been manifested 
primarily by complaints of back pain and some limitation of 
motion of the lumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), Part 4, 4.71a, Diagnostic Code 5295 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The RO has rated the veteran's service connected lumbosacral 
strain as 10 percent disabling under Diagnostic Code 5295.  
The Board notes that substantive changes were made by 
regulatory amendments, effective September 26, 2003 to the 
schedular criteria for evaluating diseases and injuries of 
the spine.  

The December 1997 VA MRI impressions were L4-5 asymmetrical 
left proximal intraforminal bulge which did not appear to 
cause significant effect upon the exiting left sided L4 nerve 
root and L3-4 and L4-5 anterior bulging discs.  

The November 2000 VA nerve conduction study revealed very 
slow amplitude for right peroneal n-b and borderline 
amplitude for right and left posterior tibial n-b.  The nerve 
conduction study of the right and left sural (sensory n) was 
normal.  Needle EMG of both lower extremities showed 
increased insertional activity in distal muscles bilaterally.  
Paravetebral muscles were not studied.  Findings in EDX were 
compatible with mild to moderate axonal peripheral 
neuropathy.  


The July 2002 VA nerve conduction study revealed low 
amplitude for right peroneal nerve and left posterior tibial 
nerve.  Needle EMG of both lower extremities was not 
performed.  Findings in the nerve conduction study were 
compatible with moderate, axonal peripheral neuropathy.  

a.  Old Schedular Criteria  

Diagnostic Code 5295 provides a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5295 (2002).  

There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Code 5295.  At the November 2000 VA 
spine examination lateral flexion was 30 degrees and rotation 
was 25 degrees.  The VA examiner observed that while dressing 
and undressing the veteran's wife was taking his lumbosacral 
support off, he could bend towards the left a lot more than 
the range of motion measured on the examination with a pain 
free expression face.  The November 2000 VA spine examiner 
commented that it appeared that the veteran was not 
performing his full effort while measuring the range of 
motion.  The VA examiner noted that normal range of motion of 
the lumbar spine was lateral flexions 40 and rotations 35 
degrees.  At the April 2002 VA spine examination lateral 
flexions and rotations equaled 30 degrees.  The April 2002 VA 
spine examiner commented that the veteran appeared not to be 
doing full effort upon measuring the range of motion.  When 
he sat and stood up he had more range of motion than when 
actually measured.  This evidence shows that the veteran has 
not lost lateral spine motion, a requirement to support a 20 
percent evaluation under Diagnostic Code 5295.  

At the August 1996 VA spine examination there was evidence of 
mild muscle spasm on the lumbar paravertebral muscles.  
However, at the November 2000 VA spine examination there was 
no lumbar pravetebral muscle spasm.  The examiner commented 
that neither muscle spasms nor tenderness to palpation was 
indicated.  At the April 2002 VA spine examination there was 
no palpable lumbosacral paravertebral muscle spasm, there was 
no lumbar spasm.  The veteran only had muscle spasm on one VA 
examination.  But on the other two VA examinations there were 
no muscle spasms, another requirement to support a 20 percent 
evaluation under Diagnostic Code 5295, which has not been 
met.  

The criteria for a 40 percent evaluation under Diagnostic 
Code 5295 were also not demonstrated.  There is no evidence 
of listing of the whole spine to the opposite side, abnormal 
mobility on forced motion, gait deviations, or abnormal 
posture.  At the August 1996 VA spine examination there were 
no postural abnormalities or fixed deformities of the back.  
At the November 2000 VA spine examination there were on 
postural abnormalities and no lumbar spasm.  The veteran had 
a normal gait cycle.  At the April 2002 VA spine examination 
there were no postural abnormalities of the back or fixed 
deformities.  Accordingly, the veteran's disability would not 
be entitled to an evaluation greater than 10 percent under 
the criteria of Diagnostic Code 5295.

The Board will also consider limitation of motion under 
Diagnostic Code 5292, also found at 39 C.F.R. § 4.71a.  
Specifically, a 10 percent evaluation is assigned when there 
is evidence of only slight limitation of motion in the lumbar 
spine.  A 20 percent evaluation is assigned for moderate 
limitation and a 40 percent evaluation is assigned when there 
is evidence of severe limitation.  Complaints of pain, 
weakness and excess fatigability are considered in 
conjunction with the limitation of motion diagnostic codes.  

At the August 1996 VA spine examination the veteran had 
normal range of motion of the lumbar spine except forward 
flexion of 75 degrees; backward extension of 24 degrees.  
There was exquisite pain objectively on all movements of the 
lumbar spine.  At the November 2000 VA spine examination 
forward flexion was 20 degrees and backward extension was 10 
degrees.  Lateral flexion was 30 degrees and rotation was 25 
degrees.  There was no painful motion in the last degree of 
the range of motion measured.  There was no objective 
evidence of painful motion on all movements of the lumbar 
spine.  The November 2000 VA spine examiner commented with 
regard to the Board's remand that with respect to the range 
of motion measured on physical examination as noted while the 
veteran's wife was getting his lumbosacral support off he was 
able to bend a lot more than the range of motion measured 
with a pain free expression face.  So it appeared that the 
veteran was not performing his full effort while measuring 
the range of motion.  The VA examiner noted that normal range 
of motion of the lumbar spine was forward flexion 35 degrees, 
backward extension 35 degrees, lateral flexions 40 and 
rotations 35 degrees.  At the April 2002 VA spine examination 
forward flexion and backward extension equaled 0 degrees.  
Lateral flexions and rotations equaled 30 degrees.  While 
using the crutches for moving in the office he had more range 
of motion in forward flexion and backward extension than the 
one actually measured.  There was no painful motion in the 
range of motion measured.  There was no objective evidence of 
painful motion on all movements of the lumbar spine.  The 
April 2002 VA spine examiner commented that with regard to 
the Board's remand he could not answer the remand because the 
veteran appeared not to be doing full effort upon measuring 
the range of motion with 0 degrees forward flexion and 
backward extension.  When he sat and stood up he had more 
range of motion than when actually measured.  There is no 
finding or opinion that the veteran's limitation of motion of 
the lumbar spine is moderate in degree.  Accordingly, an 
evaluation in excess of 10 percent under Diagnostic Code 5292 
is not warranted.  

The Board has also considered Diagnostic Codes 5285, 5286, 
and 5289.  However, there is no evidence of fractured lumbar 
vertebrae or ankylosis to qualify the veteran for an 
evaluation in excess of 10 percent.  

b.  Revised Schedular Criteria  

Lumbosacral strain is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Lumbosacral strain with or without symptoms such 
as pain (whether or not irradiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease where there is unfavorable ankylosis of the entire 
spine is rated as 100 percent disabling.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2003).  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2003).  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (3): In exceptional cases, 
an examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Note (4): Round each range of 
motion measurement to the nearest five degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2003).  

There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Code 5237.  A higher evaluation 
requires forward flexion of the thoracolumbar spine less 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine less than 120 degrees.  At the August 
1996 VA spine examination the veteran had normal range of 
motion of the lumbar spine except forward flexion of 75 
degrees; backward extension of 24 degrees.  That is a 
combined range of motion of 159 degrees.  At the November 
2000 VA spine examination forward flexion was 20 degrees and 
backward extension was 10 degrees.  Lateral flexion was 30 
degrees and rotation was 25 degrees.  The November 2000 VA 
spine examiner commented that while the veteran's wife was 
getting his lumbosacral support off he was able to bend a lot 
more than the range of motion measured with a pain free 
expression face.  So it appeared that the veteran was not 
performing his full effort while measuring the range of 
motion.  At the April 2002 VA spine examination forward 
flexion and backward extension equaled 0 degrees.  Lateral 
flexions and rotations equaled 30 degrees.  The April 2002 VA 
spine examiner commented that the veteran appeared not to be 
doing full effort upon measuring the range of motion with 0 
degrees forward flexion and backward extension.  Although the 
VA examinations show limitation of lumbar spine motion the VA 
examiners have indicated that the veteran was not performing 
his full effort while measuring the range of motion.  

In the alternative, an evaluation in excess of 10 percent 
also requires muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; or 
ankylosis.  At the August 1996 VA spine examination there 
were no postural abnormalities or fixed deformities of the 
back.  There was evidence of mild muscle spasm on the lumbar 
paravertebral muscles.  At the November 2000 VA spine 
examination there was no lumbar pravetebral muscle spasm.  
The veteran had a normal gait cycle.  At the April 2002 VA 
spine examination there was no palpable lumbosacral 
paravertebral muscle spasm.  There were no postural 
abnormalities of the back or fixed deformities.  There was no 
lumbar spasm.  He had a slow guarded gait.  Accordingly, the 
veteran's disability would not be entitled to an evaluation 
greater than 10 percent under the criteria of Diagnostic Code 
5237.  

C.  DeLuca v. Brown

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App.  
202, 204-7 (1995).  

At the August 1996 VA spine examination there was exquisite 
pain objectively on all movements of the lumbar spine.  The 
veteran had a negative straight leg raising on both legs.  
The examiner was unable to test left patellar reflex due to 
pain on the left knee but right patellar reflex and Achilles 
reflex was somewhat diminished.  

At the November 2000 VA spine examination there was no 
painful motion in the last degree of the range of motion 
measured.  There was no objective evidence of painful motion 
on all movements of the lumbar spine.  Muscle strength was 
difficult to evaluate because the veteran was doing poor 
muscle effort claiming severe pain.  Although the veteran 
claimed that he could not walk without crutches he could 
stand up and walk without problems.  

The November 2000 VA spine examiner commented with regard to 
the Board's remand that there was pain and excess 
fatigability and incoordination but not due to the service 
connected back disability but due to the non-service 
connected left knee and right knee disabilities.  The veteran 
stated that he was using crutches after all of the surgeries 
done on the left knee.  Based on the examination there was no 
pain on range of motion measured.  Neither muscle spasms nor 
tenderness to palpation was indicated.  The veteran could 
stand up and walk without problems.  There was no atrophy of 
the left thigh but most probably was due to disuse secondary 
to multiple surgeries on the left knee.  The November 2000 VA 
examiner felt that it was worth mentioning that the veteran 
had several surgeries to the left knee.  Knee and ankle jerks 
were attempted but not reported because the veteran was 
unable to relax.  The veteran refused to allow the VA 
examiner to try to perform the left knee jerk because of pain 
on the knee secondary to the surgery done five years ago.  
Straight leg raising was negative bilaterally.  

At the April 2002 VA spine examination the veteran reported a 
severe low back pain associated with constant numbness of 
both gluteus and legs, associated with occasional tingling of 
the calves.  He did not report any fecal or urinary 
incontinence.  During the past year the veteran had no visits 
to the emergency room due to severe low back pain.  
Participating factors for the low back pain were walking, 
sleeping a lot, and sitting a lot.  Alleviating factors were 
medication and sitting on the bed and rest.  During the past 
year he reported several severe bouts of low back pain, which 
functionally impaired him.  He could not recall the number of 
times.  

At the April 2002 VA spine examination muscle strength was 
difficult to evaluate, because the veteran was not doing full 
muscular effort claiming severe pain.  There was no 
tenderness to palpation in the lumbosacral area.  There was 
no lumbar spasm.  Muscle reflexes, knee jerks and ankle jerks 
were attempted but not reported.  The veteran was unable to 
relax.  It was observed for him to have very muscular legs.  
He had diminished pinprick and smooth sensation diffusely on 
the legs, not following any dermatome, more pronounced 
distally.  Straight leg raising was negative bilaterally.  

The April 2002 VA spine examiner commented that with regard 
to the Board's remand he could not answer the remand because 
the veteran appeared not to be doing full effort upon 
measuring the range of motion with 0 degrees forward flexion 
and backward extension.  When he sat and stood up he had more 
range of motion than when actually measured.  The veteran 
told him that he could not stand up but he did and went to 
the office stretcher with crutches although visually he had 
very muscular lower extremities.  (This would not be expected 
on disuse atrophy.)  Muscle reflexes were attempted but not 
reported because the veteran was unable to relax.  Muscle 
strength was difficult to evaluate because the veteran 
claimed severe low back pain upon minimal effort, although 
visually on interview he was able to bend forward with a pain 
free expression.  The veteran had a negative straight leg 
raise bilaterally.  

The April 2002 VA neurologic examination showed that the 
veteran's cranial nerve examination was intact.  Motor 
examination showed significant guarding of every single 
muscle.  The veteran had giveaway weakness without 
significant decrease in range of motion.  The veteran did not 
cooperate very much with the motor examination.  He claimed 
that it was very painful to perform any kind of activity, 
even when it did not involve muscles that were innervated by 
the lumbosacral territory.  Sensory examination was 
unremarkable.  Cerebellar and extrapyramidal examination were 
pristine.  Deep tendon reflexes were normal throughout.  It 
was difficult to illicit the reflexes and in view that the 
veteran did not cooperate and did not want to relax his legs 
in order for the reflexes to be elicited.  Eventually when 
the VA examiner told the veteran that it was absolutely 
necessary for him to cooperate with this, reflexes were 
completely within normal limits.  

The April 2002 VA neurologic examiner indicated that indeed 
lumbar sprains produce low back pain.  There is no loss of 
motility that can be attributed to the previously mentioned 
condition.  The veteran does not have any root compromise.  
Nor any kind of evidence for herniated disc compromising the 
cord for which any loss of motility claimed from the veteran 
should not be attributed to a lumbosacral sprain.  
Furthermore, the generalized pain that the veteran showed 
during the evaluation was out of proportion to what was 
expected for lumbosacral sprain and could not be attributed 
to this condition.  

The veteran is adequately compensated for his low back 
symptoms.  The VA examiners have commented that the veteran 
was not performing his full effort.  The November 2000 VA 
spine examiner commented that there was pain and excess 
fatigability and incoordination but not due to the service 
connected back disability but due to the non-service 
connected left knee and right knee disabilities.  The April 
2002 VA neurologic examiner indicated that the generalized 
pain that the veteran showed during the evaluation was out of 
proportion to what was expected for lumbosacral sprain and 
could not be attributed to this condition.  The competent 
medical opinions have indicated that the veteran's pain was 
attributed to the service connected lumbosacral strain.  
Thus, the Board concludes that symptoms associated with the 
service connected lumbosacral strain do not warrant an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For 
these reasons, a higher evaluation is not warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59 (2003).  

II.  VCAA 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate the claim by means of the discussion in the 
November 2001 RO letter.  Specifically, in the November 2001 
RO letter the RO informed the appellant of the following: 1.) 
What the evidence must show to establish entitlement; and 2.) 
What the appellant could do to help with the claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
is dictum and not binding on VA.  That is, General Counsel 
has opined that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) do not require VA to send additional notice in 
order to request that a claimant provide any evidence in his 
possession pertaining to the claim, and do not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
04 (February 24, 2004).  This opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in August 1996, November 2000 and April 
2002.  The RO obtained the veteran's service medical records 
and post service VA medical records.  In March 2004 the 
veteran indicated that he had no further evidence or argument 
to present.  There is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



